Smith, J.
— “ The Court below appears to have held upon the trial that the Enlargement was intended to correspond with the original plan of the city, as to the size of the blocks, notwithstanding the specification in the videlicet, that they are to be eighteen poles square. From an examination of both plats and the specifications accompanying them, we think it may be fairly inferred that such wap the intention of the proprietor, and as the Court below has so determined, we shall not disturb the judgment.”
Judgment affirmed, &c.